Citation Nr: 1727304	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona 


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1983, January 1984 to January 1987, February 2003 to March 2004, and from May 2007 to September 2008.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, jurisdiction was transferred to the RO in Phoenix, Arizona. 

Regarding the characterization of the issues, the Board will consider the matters of service connection de novo.  Service connection for sinusitis and a left ankle disability was initially denied in a January 2009 rating decision.  In a May 2009 statement, the Veteran requested reconsideration of those claims.  Reconsideration was denied in a June 2009 rating decision, which stated that new and material evidence was not submitted.  The Veteran filed a notice of disagreement in June 2009.  A statement of the case was issued in January 2010 and the Veteran perfected his appeal in February 2010.  A September 2016 supplemental statement of the case discussed reopening of the claims for service connection.  Crucially, the Veteran's June 2009 notice of disagreement was received within a year of the initial rating decision which denied service connection and can reasonably be construed to signal disagreement with the initial denials of service connection, even though it was received shortly after reconsideration was denied.  See 38 C.F.R. § 20.201.  Thus, the Board will consider those matters de novo.

While the Veteran perfected an appeal of the issue of service connection for coronary artery disease (CAD), service connection was awarded in a June 2015 rating decision.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues).  The Veteran did timely disagree with the effective date for the award of CAD.  An appeal of that issue was perfected.  However, ultimately, an earlier effective date of September 3, 2008, for the award of service connection for CAD was granted in an October 2016 rating decision.  This award satisfied the Veteran's appeal in full.  See July 2015 Notice of Disagreement (requesting an effective date of September 8, 2008); May 2016 Substantive Appeal (same).  Thus, that matter is not in appellate status.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at the Board.  A transcript of that proceeding is of record.


FINDING OF FACT

Sinusitis was first diagnosed during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service treatment records note several diagnoses of sinusitis during the Veteran's most recent period of service.  See, e.g., September 2006 Treatment Record.  The Veteran also reported that he had an episode of sinusitis during his first period of service in 1979.  Service treatment records corroborate the Veteran's account.  Indeed, a December 1983 report of medical examination notes that the Veteran experienced sinus problems during boot camp in 1979 and that the Veteran was diagnosed with sinusitis during service in 1979.

The December 2008 and April 2015 VA examination reports indicate that at the time of those examinations there was no evidence of any current sinusitis.  Specifically, the 2008 VA examiner explained that there was an acute episode of sinusitis 25 years ago that was treated ant there was no evidence of any residual.  The Board notes that recent service treatment records show that the Veteran experienced sinusitis during his recent period of service, well after the episode 25 years ago, as discussed above.  In any event, an August 2008 treatment record from service notes a diagnosis of sinusitis.  The Veteran then separated from service in September 2008.  The Veteran then filed his claim for service connection that same month, in September 2008.  In light of the holding in Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013), the Board concludes that the evidence supports a finding that the current disability requirement for service connection has been met.  Indeed, the Veteran was assessed as having sinusitis one month prior to filing his claim for service connection.  That it may have resolved by the time of the 2008 VA examination is not a sufficient basis upon which to conclude that the current disability requirement was not met.  See id (Board erred in failing to address diagnosis of disability shortly before the claim in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement for service connection is fulfilled even if a disability resolves during the pendency of the claim).

Accordingly, with reasonable doubt resolved in the Veteran's favor, he has met the current disability requirement with evidence that he had sinusitis shortly before separation from service that did not resolve until after he filed his claim for service connection for this disability (pursuant to the holding in Romanowsky).  As this sinusitis had its onset during active military service, entitlement to service connection for sinusitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sinusitis is granted.


REMAND

The record reveals that further development regarding the claim for service connection for a left ankle disability is necessary.

First, there appear to be outstanding hospitalization records from during the time of the Veteran's service.  To that end, the Veteran testified to undergoing left ankle surgery during service in 1983 at Camp Lejeune Hospital.  See Hearing Transcript at 3, 9.  The Board notes that in-patient hospitalization records from service are often maintained separately from other service treatment records.  The claims file does not reveal that a separate request for those records was made.  As such, on remand, attempts to obtain those records should be made.  See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (stating that VA improperly failed to comply with the affirmative obligation under 38 U.S.C.A. § 5103A to obtain and evaluate in-service psychiatric hospitalization records that were not obtained with the veteran's other service treatment records).

Second, further medical opinion is necessary.  The Veteran was afforded two VA examinations.  The first, a December 2008 VA examination, resulted in a diagnosis of fractured left ankle status post-surgical debridement and chronic left ankle strain.  The second, an April 2015 VA examination, resulted in diagnoses of arthritis and collateral ligament sprain.  No examiner offered an opinion as to the etiology of any diagnosed left ankle disability.

Moreover, a review of the Veteran's service treatment records reveals multiple records noting left ankle problems during his earlier periods of active service.  An August 1985 service treatment record notes that the Veteran fractured his ankle in 1976, prior to service.  The Veteran's 1979 report of medical examination did not note any preexisting ankle disabilities, including any fracture from 1976.  Thus, he is presumed sound at entrance.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Id at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The evidence here raises the possibility that the Veteran's ankle problems may have preexisted service and may have been aggravated therein.  The Board itself cannot address these medical questions and further opinion regarding the Veteran's left ankle problems is necessary.

Accordingly, the claim for service connection for left ankle disability is REMANDED for the following action:

1.  Contact the appropriate repository to search for pertinent inpatient treatment records from 1983 at Camp Lejeune Hospital, and follow all procedures outlined in 38 C.F.R. § 3.159(c)(2).

2.  Refer the Veteran's claim file to the VA examiner who conducted the April 2015 VA examination for an addendum medical opinion, if available.  If the examiner is unavailable, the opinion should be requested from another appropriately qualified examiner

The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner is informed that during the Veteran's claim for service connection, he has been diagnosed with fractured left ankle status post-surgical debridement, chronic left ankle strain, arthritis and collateral ligament sprain.

The examiner should address the following, for each diagnosed left ankle disability:

a.  Did any left ankle disability clearly and unmistakably preexist the Veteran's first period of active service, which began in August 1979?

b.  If so, was it clearly and unmistakably NOT aggravated by any period of active service?

c.  If the answer to the above questions is negative, is it at least as likely as not (50 percent or greater probability) that a left ankle disability is etiologically related to a period of active service?

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  After undertaking any other development deemed appropriate, readjudicate the issue remaining on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


